Citation Nr: 0530946	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-03 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disability.   
 
2.  Entitlement to service connection for bilateral leg 
disabilities, to include as secondary to a thoracolumbar 
spine disability.   
 
3.  Entitlement to service connection for a cervical spine 
disability.   
 
4.  Entitlement to service connection for a right arm (to 
include the right shoulder) disability.   
 
5.  Entitlement to service connection for a left arm 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The appellant had service in the Army Reserve from February 
1975 to February 1978, including an initial period of active 
duty for training in April 1975, and later periods of active 
duty for training and/or inactive duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which, in pertinent part, denied service connection for a 
thoracolumbar spine disability; bilateral leg disabilities, 
to include as secondary to a thoracolumbar spine disability; 
a cervical spine disability; a right arm disability (to 
include the right shoulder); and a left arm disability.  The 
appellant provided testimony at a personal hearing at the RO 
in May 2004.  

The present Board decision addresses the issues of 
entitlement to service connection for a right arm disability 
(to include the right shoulder) and entitlement to service 
connection for a left arm disability.  The issues of 
entitlement to service connection for a thoracolumbar spine 
disability; bilateral leg disabilities, to include as 
secondary to a thoracolumbar spine disability; and a cervical 
spine disability, are the subject of the remand at the end of 
the decision.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been developed and 
the appellant has received the required notice.  

2.  The appellant's current right arm disability (to include 
the right shoulder) was not present during service or for 
many years thereafter, and was not caused by any incident of 
service.  

3.  Any current left arm disability was not present during 
service or for many years thereafter, and was not caused by 
any incident of service.  


CONCLUSIONS OF LAW

1.  A right arm disability (to include the right shoulder) 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A left arm disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the appellant had service in the Army Reserve 
from February 1975 to February 1978, including an initial 
period of active duty for training in April 1975, and later 
periods of active duty for training and/or inactive duty 
training.  

Her service medical records show no complaints, findings, or 
diagnoses of any right arm (to include the right shoulder) 
and left arm problems.  A February 1975 objective enlistment 
examination report included a notation that the appellant's 
upper extremities were normal.  A report dated on April 29, 
1975 indicated that the appellant reported to active duty for 
training on April 19, 1975.  It was noted that before her 
entrance to active duty for training, she had been involved 
in an automobile accident on April 7, 1975 and that she had 
been diagnosed with an injury to her coccyx and right leg.  
The report indicated that she went on sick call on April 22, 
1975 and April 24, 1975 for complaints including back pain.  
There were no references to any right arm (to include the 
right shoulder) and left arm complaints.  Additionally, any 
evaluations during that time make no reference to any such 
disorders.  These facts provide negative evidence against 
these claims.  

There is no evidence of any right arm (to include the right 
shoulder) and left arm disabilities, to include arthritis, in 
the year after the appellant's period of active duty for 
training, or any other possible service periods, (as required 
for presumptive service connection) or for many years later.  
The first post-service reference of record to any right arm 
(to include the right shoulder) and left arm problems is in 
December 1993, many years after the veteran's period of 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

A December 1993 report from Cardinal Hill Rehabilitation 
Hospital noted that the appellant had tripped and fallen 
backwards over an object and struck her right forearm and 
back against some objects.  The assessment included status 
post fall with right trapezius muscle spasm and right wrist 
contusion and abrasion.  Another December 1993 entry from 
such facility noted that the appellant fell at work in 
December 1993 and that she sustained injuries including a 
contusion to her right wrist with a superficial abrasion and 
some right trapezius muscle spasms.  The assessment was the 
same as the previous report.  A subsequent December 1993 
entry noted that the appellant had mild pain that could 
interfere with function as well as muscle imbalances.  The 
diagnoses, at that time, included potential carpal tunnel 
syndrome and bilateral epicondylitis.  Another December 1993 
statement from a physician at such facility related an 
assessment that included improved, very mild, bilateral, 
lateral epicondylitis, and possible early mild medial nerve 
irritation.  

Subsequent private and VA treatment records show treatment 
for variously diagnosed right arm problems, including 
arthritis of the right shoulder, as well as left arm 
complaints.  A September 1994 statement from a physician at 
the Cardinal Hill Rehabilitation Hospital noted that the 
appellant had problems with pain in both upper extremities 
and that she started noticing the problems the previous 
August.  The assessment was bilateral upper extremity pain 
with medial and lateral epicondylitis present in both upper 
extremities as well as inflammation of the extensor tendons 
of the wrists.  A March 1995 report from Kentucky Orthopaedic 
and Hand Surgeons, P.S.C., noted that the appellant had 
suffered trouble with bilateral elbow epidondylitis for 
approximately two years.  It was noted that the appellant 
presently appeared to have chronic tendinitis problems in 
both upper extremities.  An October 1995 treatment entry from 
the Lexington Clinic indicated that the appellant reported 
that her left arm was aching.  The assessment was left arm 
aching intermittently, rule out chest pain.  Another October 
1995 entry from such facility related an assessment that 
included occasional left arm aching with no other associated 
symptoms.  

A June 2001 report from the Division of Disability 
Determination at the Social Security Administration noted 
that the appellant had complaints including a dull aching 
stabbing pain in the right shoulder and right side of the 
neck since 1988 following a fall on ice.  She stated that she 
had to support her right elbow to obtain relief of the pain 
in her right shoulder.  The impression included pain in the 
right shoulder that the examiner believed was referred pain 
from degenerative joint disease of the cervical spine.  An 
actual right shoulder disability was not diagnosed at that 
time.  A November 2001 report from the Lexington Clinic 
noted, as to diagnoses, that the appellant had right shoulder 
pain since April.  

A June 2002 VA orthopedic examination report indicated that 
the appellant reported that she had lost the use of her right 
arm due to her neck.  She stated that the pain radiated from 
the neck down into her hand.  The diagnosis was loss of 
motion and use of the upper extremity secondary to nerve 
impingement and degenerative joint disease of the shoulder.  
A June 2002 VA general medical examination report related 
diagnoses including right upper extremity impingement 
syndrome.  

A February 2004 VA treatment entry noted that the veteran had 
a history of osteoarthritis of the right shoulder.  The 
assessment included osteoarthritis.  

The Board observes that the treatment records noted above do 
not suggest that any current right arm (to include the right 
shoulder) disability and left arm disability are related to 
the appellant's period of active duty for training in April 
1975 or any other periods of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the appellant's current right arm 
(to include the right shoulder) disability and any current 
left arm disability began years after her periods of service, 
without relationship to any incident of service.  

The appellant has alleged in statements and testimony on 
appeal that current right arm (to include the right shoulder) 
and left arm disabilities had their onset in service.  
However, the appellant as a layman, is not competent to give 
a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any current right arm (to include the right shoulder) 
and left arm disabilities, including any possible arthritis, 
began many years after service and were not caused by any 
incident of service.  The Board concludes that right arm (to 
include the right shoulder) and left arm disabilities were 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2002, a 
rating decision in August 2002, a statement of the case in 
January 2003, and supplemental statements of the case in 
December 2004 and April 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In June 2002 VA has also obtained examinations.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a right arm disability (to include the 
right shoulder) is denied.  

Service connection for a left arm disability is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for a thoracolumbar spine disability; entitlement 
to service connection for bilateral leg disabilities, to 
include as secondary to a thoracolumbar spine disability; and 
entitlement to service connection for a cervical spine 
disability.  

The appellant's service medical records indicate at the time 
of the February 1975 objective enlistment examination report, 
there were notations that her lower extremities, spine, and 
other musculoskeletal systems were normal.  A treatment entry 
dated on April 23, 1975, noted that the appellant hurt her 
coccyx in a car accident in early April 1975.  It was noted 
that her back and buttocks were tender.  An entry dated on 
April 24, 1975 noted that the veteran was seen for back and 
neck pain.  It was specifically noted that the appellant 
complained of back pain for two days.  She stated that she 
was in a car accident on April 7, 1975, and that her back was 
doing fine until two days earlier after marching very fast.  
The assessment was musculospastic back pain.  

A treatment report dated on April 29, 1975 noted that the 
appellant reported to active duty for training on April 19, 
1975.  It was noted that she was involved in an automobile 
accident on April 7, 1975 before her entrance to active duty 
for training and that she had been diagnosed with an injury 
to her coccyx and right leg.  The report indicated that the 
appellant went on sick call on April 22, 1975 and that she 
was given medication for pain and a profile stating no 
running, jumping, or prolonged marching.  It was noted that 
the veteran stated that her drill sergeant largely ignored 
the profile and that she was required to perform prolonged 
marching that injured her back and right leg.  The report 
also indicated that the appellant reported that she went on 
sick call on April 24, 1975, the date of her departure from 
active duty for training, and that a physician stated that 
the ligaments in her right leg were "drawn" and that the 
bones in her back were "sprung".  It was noted that the 
appellant currently complained of severe pain aggravated with 
walking and back pain.  

A consultation sheet dated on April 29, 1975 reported that 
the appellant complained of pain and discomfort along the 
entire spine as well as numbness radiating down her right 
thigh.  It was noted that an injury occurred prior to active 
service (existed prior to service) and that it may be service 
aggravated.  The actual consultation report noted that the 
appellant was involved in a car accident at the end of March.  
It was reported that the X-rays showed congenital fusion at 
C2-C3.  The examiner indicated that the appellant had 
resolved thoracic-lumbar strain.  

Post-service private and VA treatment records show treatment 
for variously diagnosed thoracolumbar and cervical spine 
problems as well as leg and knee complaints.  

For example, a June 2002 VA spine examination report related 
a diagnosis of degenerative disc disease of the cervical 
spine with muscle spasm and nerve impingement.  A June 2002 
VA general medical examination report also indicated 
diagnoses that included degenerative joint disease of the 
cervical spine.  Both examination reports included notations 
that there were no records available for review.  

A February 2004 VA treatment entry noted that the appellant 
had a past medical history that included osteoarthritis of 
the lower back.  The assessment was osteoarthritis.  An 
August 2004 VA radiological report, as to the appellant's 
lumbar spine, related an assessment of osteoarthritis of the 
facet joints of L4 and L5.  

Private treatment entries from the Lexington Clinic dated in 
November 2001 referred to left leg and knee complaints.  

The Board notes that the appellant has not been afforded a VA 
examination with an etiological opinion as to her claims.  

Given such factors, it is the judgment of the Board that the 
duty to assist the appellant with her claims includes 
providing her with an opportunity for a VA examination with 
an etiological opinion.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of her claimed thoracolumbar 
disability, bilateral leg disabilities, 
and cervical spine disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any diagnosed thoracolumbar, bilateral 
leg, and cervical spine disabilities, 
including any relationship with the 
appellant's periods of service, 
specifically her period of active duty for 
training in April 1975.  The examiner 
should specifically comment as to whether 
any pre-service thoracolumbar, cervical 
spine, or leg problems indicated were 
permanently worsened during the 
appellant's period of active duty for 
training in April 1975.  

2.  Thereafter, review the appellant's 
claims for entitlement to service 
connection for a thoracolumbar spine 
disability, entitlement to service 
connection for bilateral knee 
disabilities, to include as secondary to a 
thoracolumbar spine disability, and 
entitlement to a cervical spine 
disability.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


